1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STAN SEVERI, et al.,                            )   Case No.: 1:17-cv-0931-AWI- JLT
                                                     )
12                  Plaintiffs,                      )   ORDER GRANTING MOTION TO WITHDRAW
                                                     )   AS COUNSEL FOR PLAINITFF MYRANDA
13          v.                                       )   SEVERI
                                                     )   (Doc. 45)
14   COUNTY OF KERN, et al.,                         )
                                                     )   ORDER DIRECTING CLERK TO UPDATE
15                  Defendants.                      )   DOCKET AND SERVE PRO SE PLAINTIFF
                                                     )   MYRANDA SEVERI
16
17          Rodriguez & Associates seek to withdraw as counsel of record for Plaintiff Myranda Severi.

18   Because counsel complied with the requirements of the Local Rules and demonstrate withdrawal is

19   appropriate under the Rules of Conduct, the motion to withdraw (Doc. 45) is GRANTED.

20   I.     Legal Standard

21          Withdrawal of counsel is governed by the Rules of Professional Conduct of the State Bar of

22   California, and the Local Rules of the United States District Court, Eastern District of California. See

23   LR 182. The withdrawal of representation is permitted under the Rules of Professional Conduct if a

24   client “renders it unreasonably difficult for the member to carry our employment effectively.” Cal.

25   R.P.C. 3-700(C)(1)(d). Local Rule 182(d) provides:

26          Unless otherwise provided herein, an attorney who has appeared may not withdraw
            leaving the client in propria persona without leave of court upon noticed motion and
27          notice to the client and all other parties who have appeared. The attorney shall provide
            an affidavit stating the current or last known address or addresses of the client and the
28          efforts made to notify the client of the motion to withdraw.

                                                         1
1    Id. Likewise, California’s Rules require the notice of motion and declaration to be served on the client

2    and other parties who have appeared in the case. CRC 3.1362(d).

3           The decision to grant withdrawal is within the discretion of the Court, and leave “may be

4    granted subject to such appropriate conditions as the Court deems fit.” LR 182; see also Canandaigua

5    Wine Co., Inc. v. Moldauer, 2009 WL 89141, at *1 (E.D. Cal. Jan. 14, 2009) (“The decision to grant or

6    deny counsel’s motion to withdraw is committed to the discretion of the trial court.”). Factors the

7    Court may consider include: (1) the reasons for withdrawal, (2) prejudice that may be caused to the

8    other litigants, (3) harm caused to the administration of justice; and (4) delay to the resolution of the

9    case caused by withdrawal. Canandaigua Wine Co., 2009 WL 89141, at *1.

10   II.    Discussion and Analysis

11          Chantal Trujillo, an attorney at the law firm of Rodriguez & Associates, reports there has been a

12   “breakdown in communication with Myranda Severi,” and as a result the firm “cannot act effectively as

13   her counsel.” (Doc. 45 at 6, ¶ 2) Ms. Trujillo states that the firm has been unable to contact Ms. Severi

14   since January 9, 2019, despite “repeated attempts every week… to make contact.” (Id.) According to

15   counsel, they have made attempts via both mail and telephone to contact Ms. Severi “regarding this

16   case, including discovery deadlines, and potential deposition dates.” (Id. at 4) Because the firm has

17   been unable to communicate Ms. Severi, they now seek permission to withdraw as counsel.

18          Defendants object to the request for withdrawal, asserting they “concerned that Myranda Severi

19   was not properly notified of this motion or the date/time/location of her currently noticed deposition.”

20   (Doc. 46 at 4) They observe Ms. Severi “was required to move out of and stay away from that address

21   [where the motion as served] for nearly a year prior to service of the motion.” (Id. at 5) According to

22   Defendants, if the motion is granted, they may “not be able to locate and properly serve Myranda

23   Severi with notice of her deposition prior to the current close of non-expert discovery on March 29,

24   2019.” (Id. at 4) As a result, Defendants contend they would be prejudiced through the withdrawal of

25   representation. (Id. at 7)

26          Significantly, counsel is not required to show actual notice for service a motion to withdraw, or

27   that the notice was received. Indeed, the Rules provide for withdrawal of representation in

28   circumstances where counsel is no longer able to reach a client, or the client fails to communicate a

                                                          2
1    current address to counsel. See Local Rule 182(d) (requiring the attorney to identify “the current or last

2    known address”) (emphasis added). Further, the lack of cooperation by a client supports the request for

3    withdrawal. See Canandaigua Wine Co., 2009 WL 89141, at *1 (citing Schueneman v. 1st Credit of

4    America, LLC, 2007 WL 1969708, at *7–8 (N.D.Cal. July 6, 2007); Statue of Liberty–Ellis Island

5    Foundation, Inc. v. Int’l United Industries, Inc., 110 F.R.D. 395, 397 (S.D.N.Y.1986)).

6           The declaration and proofs of service indicate Ms. Trujillo served all parties, including Plaintiff,

7    with the documents required by the California Rules at the last known address for Ms. Severi. (See

8    Doc. 45 at 7, 9-13) Though Defendants assert they may be prejudiced through the failure of Ms. Severi

9    to appear for deposition, there is no indication that she would appear even if the Court denied the

10   motion due to counsel’s inability to communicate with Ms. Severi. Further, any delay in this action

11   caused by the withdrawal of representation would be minimal, and there is little risk of harm to the

12   administration of justice due to the withdrawal. Rather, any prejudice to Defendants should be

13   attributed to Ms. Severi’s failure to communicate with and cooperate with counsel.

14   III.   Conclusion and Order

15          Rodriguez & Associates followed the procedural and substantive requirements set forth in the

16   California Rules of Professional Conduct and the Local Rules in filing the motion to withdraw as

17   counsel and set forth sufficient reasons for the withdrawal. Therefore, the Court is acting within its

18   discretion to grant the motion to withdraw. See LR 182. Accordingly, the Court ORDERS:

19          1.      The motion to withdraw (Doc. 45) is GRANTED;

20          2.      No later than March 29, 2019, Mr. Severi and his counsel SHALL file a report

21                  detailing all information known to them as to how to contact Ms. Severi. This report

22                  should detail such information as Ms. Severi’s last known cell phone number, last

23                  known contact information, locations she is known to frequent, any information as to

24                  how she supports herself, whether she has contact with her children and, if so, how she

25                  arranges this, identities and contact information for any friends or relatives with which

26                  she has contact and the like;

27          b.      The Clerk’s Office SHALL TERMINATE Chantal Amber Trujillo, Daniel Rodriguez,

28                  and Joel Andreesen as “Attorney to be Noticed” for Plaintiff Myranda Severi in the

                                                         3
1                  Court docket, and update the docket to reflect Ms. Severi’s last known contact

2                  information as follows:

3                          Myranda Severi
                           19586 Cherry Lane
4                          Tehachapi, CA 93561

5           3.     No later than April 1, 2019, Plaintiff Myranda Severi SHALL:
6                  a.      Notify the Court of her current mailing address, and;
7                  b.      Notify the Court whether she intends to represent herself in this matter or has
8                  secured substitute counsel and whether she intends to prosecute this action;
9           4.     Despite the requirements of the scheduling order, the defense may take Ms. Severi’s
10                 deposition if she is located, at any time before trial.
11   Ms. Severi is advised that her failure to comply with the Local Rules, Federal Rules, or any
12   Court order, will result in a recommendation that the action be dismissed as to her pursuant to
13   Local Rule 110.
14
     IT IS SO ORDERED.
15
16      Dated:    March 19, 2019                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
